An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Marilyn Shafer, J.), entered on or about December 15, 2009, and upon the stipulation of the parties hereto dated May 24, 2010, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Mazzarelli, J.P., Moskowitz, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ. [Prior Case History: 2009 NY Slip Op 32903(U).]